 

 

 

 

 

OPTION AGREEMENT

By and between

SAHARA LAS VEGAS CORP.,

a Nevada corporation,

and

LVTI LLC,

a Delaware limited liability company

June 24, 2006

2600 LAS VEGAS BOULEVARD SOUTH

CLARK COUNTY, NEVADA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 The Option

   1

    1.1

   Grant of Option    1

    1.2

   Term    1

    1.3

   Exercise; Formation of LVT LLC    2

    1.4

   Memorandum of Option    2

    1.5

   Optionee’s Remedies for Breach    3

ARTICLE 2 Purchase Price; Option Payment

   3

    2.1

   Purchase Price    3

    2.2

   Option Payment    3

    2.3

   Liquidated Damages    5

ARTICLE 3 The Property; The Membership Interest

   5

    3.1

   The Property    5

    3.2

   The Membership Interest    6

ARTICLE 4 Completion of the Sale of the Membership Interest; Completion of Sale
of and Title to the Property

   6

    4.1

   Completion of Sale of the Membership Interest    6

    4.2

   Completion of Sale of the Property    6

ARTICLE 5 Review of the Property

   7

    5.1

   Delivery of Documents    7

    5.2

   Access for Review    8

    5.3

   Property Approval Period    8

    5.4

   Survey    8

    5.5

   Environmental Definitions    8

    5.6

   Pursuit of Entitlements    9

    5.7

   “Fontainebleau” Easement    9

ARTICLE 6 Representations and Warranties

   10

    6.1

   Optionor    10

    6.2

   Optionee    12

ARTICLE 7 Covenants

   12

    7.1

   Optionor    12

    7.2

   Optionee    16

ARTICLE 8 Conditions Precedent

   16

    8.1

   Optionor    16

    8.2

   Optionee    17

    8.3

  

Election of Optionee to Purchase the Property

   18

 

i



--------------------------------------------------------------------------------

ARTICLE 9 Closing

   19

    9.1

   Place of Closing and Procedure    19

    9.2

   Possession    21

    9.3

   Closing Costs    21

    9.4

   Prorations    22

    9.5

   Section 1031 Exchange    22

ARTICLE 10 General

   23

    10.1

   Notices    23

    10.2

   Arbitration    24

    10.3

   [Intentionally Omitted.]    25

    10.4

   Governing Law    25

    10.5

   Construction    25

    10.6

   Terms Generally    25

    10.7

   Further Assurances    25

    10.8

   Partial Invalidity    25

    10.9

   Waivers    25

    10.10

   [Intentionally Omitted]    25

    10.11

   Assignment    25

    10.12

   [Intentionally Omitted]    26

    10.13

   Miscellaneous    26

 

Exhibit A

  Preliminary Report   

Exhibit B

  Notice of Exercise of Option   

Exhibit C

  Memorandum of Option   

Exhibit D

  Quitclaim Deed   

Exhibit E

  Memorandum of Confirmation of Termination of Option Agreement   

Exhibit F

  Grant, Bargain, Sale Deed   

Exhibit G

  Optionor’s Closing Certificate   

Exhibit H

  Optionee’s Closing Certificate   

Exhibit I

  Certificate of Non-Foreign Status   

Exhibit J

  Notice of Archon Mailing   

Exhibit K

  Assignment Agreement (Membership Interest)   

 

ii



--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS OPTION AGREEMENT (“Agreement”), is made as of June 24, 2006, by and between
Sahara Las Vegas Corp., a Nevada corporation (“Optionor”), and LVTI LLC, a
Delaware limited liability company (“Optionee”).

RECITALS

WHEREAS, Optionor is the owner in fee simple of the Property (as such term is
defined in Paragraph 3.1, below)

W I T N E S S E T H:

In consideration of the covenants in this Agreement, the parties hereto agree as
follows:

ARTICLE 1

The Option

1.1 Grant of Option. Optionor hereby grants to Optionee the exclusive and
irrevocable right (the “Option”), at Optionee’s election (i) to purchase the
entire Membership Interest (as such term is defined in Paragraph 3.2 of this
Agreement) of LVT LLC (as such term is defined in Paragraph 1.3 of this
Agreement) on the terms and in accordance with this Agreement or (ii) to
purchase the Property on the terms and in accordance with this Agreement.

1.2 Term. The term of the Option shall commence on the date of this Agreement
and shall terminate at midnight local time on the last day of the eighteenth
(18th) full calendar month following the date the Second Deposit referred to in
Paragraph 2.2 is paid to Optionor (the “Option Term”); provided, however,
Optionor shall give written notice to Optionee no earlier than the
sixtieth (60th) day in advance of the date on which the Option shall end in
accordance with the provisions of this Agreement (the “Option Term End Date”)
and, notwithstanding any other provisions of this Agreement, Optionee shall have
until the later of (1) thirty (30) days from the date such notice is received by
Optionee or (2) the Option Term End Date to exercise the Option in the manner
provided in Paragraph 1.3 below. If no notice is given by Optionor, then the
Option Term shall extend thirty (30) days after the Option Term End Date.
Optionee shall have the right, at any time during the Option Term, to terminate
this Agreement for any reason whatsoever effective upon notice to Optionor.
Except as otherwise expressly provided in this Agreement, all Option Payment
Installments paid to Optionor prior to termination by Optionee, or prior to
deemed termination of this Agreement, shall be retained by Optionor and in the
event of such termination by Optionee or deemed termination neither party shall
have any further obligation to the other, except for obligations which by the
provisions of this Agreement specifically survive termination. Within five
(5) Business Days after the date of the Second Deposit, Optionor and Optionee
shall execute a memorandum setting forth the precise dates for any requirements
under this Agreement the dates of performance of which are based on the date of
Second Deposit, including, without limitation, the last day of the Option Term
and the dates on which any Option Payments (as such term is defined in Paragraph
2.2 of this Agreement) are due; provided, however, that a party’s failure or
refusal to execute such a memorandum shall not affect the enforceability of this
Agreement. The Option shall be deemed to terminate if the Option is not
exercised by the Optionee in accordance with the terms of this Agreement on or
before the final date to do so as provided above in this Paragraph.



--------------------------------------------------------------------------------

1.3 Exercise; Formation of LVT LLC. Optionee may exercise the Option by giving
notice, at any time after the last day of the twelfth (12th) full calendar month
after the date of the Second Deposit and before the Option terminates, of
exercise of the Option to Optionor, in the form of Exhibit B attached hereto, on
which notice Optionee shall specify whether it elects to purchase the Membership
Interest or the Property (the “Exercise Notice”). The Exercise Notice shall
specify the closing date (the “Closing Date”), which date shall be a Business
Day and shall be no earlier than sixty (60) days after the date of the Exercise
Notice and no later than ninety (90) days after the date of the Exercise Notice.
Upon the exercise of the Option, Optionor shall be obligated to sell either the
Membership Interest to Optionee, if Optionee has elected to purchase such
interest, or the Property to Optionee, if Optionee has elected to Purchase the
Property, and Optionee shall be obligated to buy the Membership Interest from
Optionor, if Optionee has elected to purchase such interest, or the Property
from Optionor, if Optionee has elected to Purchase the Property, in either case
in accordance with this Agreement, subject to the provisions of Paragraph 8.3 of
this Agreement. If in the Exercise Notice, Optionee has elected to purchase the
Membership Interest, then, within five (5) Business Days after the date of the
Exercise Notice, Optionor shall provide Optionee, for Optionee’s review and
approval in Optionee’s sole and absolute discretion, with a proposed operating
agreement for the Delaware limited liability company which Optionor proposes to
form and to transfer fee simple title to the Property immediately prior to the
Closing, which new limited liability company shall have as its name “LVT LLC”,
if such name is then available from the Delaware Secretary of State, or such
other name as Optionee may reasonably request in the Exercise Notice (“LVT
LLC”). Within five (5) Business Days after Optionee’s receipt of the proposed
operating agreement for the LVT LLC, Optionee shall provide Optionor with any
comments to the proposed operating agreement, and Optionor, if it is willing to
revise the proposed operating agreement as requested, shall cause the operating
agreement to be revised to incorporate such comments. In the event Optionor is
unwilling to revise the operating agreement to reflect Optionee’s comments, then
Optionor and Optionee shall promptly confer in good faith to resolve any
disagreement regarding Optionee’s comments; provided, however, if the parties
are unable to reach agreement on the form of the proposed operating agreement
within five (5) Business Days after such discussion, then Optionee may elect to
purchase the Property in lieu of the Membership Interest.

1.4 Memorandum of Option. On the date of this Agreement, Optionor and Optionee
shall execute and acknowledge and deliver a Memorandum of Option (the
“Memorandum of Option”) in the form of Exhibit C attached hereto, to be
deposited and held in Escrow with the Title Company (as such terms are defined
in this Agreement) to be recorded in the Official Records of the County of
Clark, State of Nevada against the Property upon payment of the Second Deposit,
as defined in Paragraph 2.2(ii), below. In addition, on the date of this
Agreement, Optionor and Optionee shall execute, and acknowledge and deliver a
proper termination of the Memorandum of Option describing the Real Property (as
such term is defined in this Agreement) to evidence termination of the Option
and to discharge the Memorandum of Option (the “Termination of Memorandum of
Option”) to be deposited and held in Escrow with the Title Company to be
recorded against the Property in the event that the Option expires or is
otherwise terminated (or deemed terminated) in accordance with the terms of this
Agreement. The provisions of this Paragraph 1.4. shall survive the expiration or
sooner termination of this Agreement.

 

2



--------------------------------------------------------------------------------

1.5 Optionee’s Remedies for Breach. If Optionor shall default under any
representation, covenant or other obligation of Optionor set forth in this
Agreement (which default is not waived in writing by Optionee), then Optionee
shall have the right, as its sole remedy, to either (a) seek the remedy of
specific performance (together with reasonable attorneys’ fees and expenses and
other reasonable expenses incurred in connection with seeking any such action
for specific performance enforcement), or (b) in the event Optionor’s default
shall be an intentional material default of a representation or covenant of
Optionor under this Agreement, terminate this Agreement and receive a refund of
all Option Payment Installments previously made by Optionee. Notwithstanding the
foregoing or anything to the contrary in this Agreement, in the event the
Closing occurs, Optionee’s sole remedy shall be for a breach of Optionor’s
representations and warranties contained in Section 6.1 of this Agreement or in
Optionor’s Closing Certificate, which remedy shall be further limited as set
forth in Paragraph 7.1(l) of this Agreement.

ARTICLE 2

Purchase Price; Option Payment

2.1 Purchase Price. The total purchase price for the Membership Interest or the
Property, as the case may be, shall be Four Hundred Fifty Million and No/100
Dollars ($450,000,000.00), subject to any reduction in such amount pursuant to
Paragraph 5.7 of this Agreement (the “Purchase Price”), plus any Carry Option
Payments made prior to Closing. At the Closing, Optionee shall pay the total
Purchase Price (i) to Optionor if Optionee elects to purchase the Membership
Interest or (ii) to Optionor if Optionee elects to purchase the Property.
Optionee shall pay the Purchase Price in cash in immediately available funds and
otherwise subject to the terms of this Agreement, including, without limitation,
Paragraphs 2.2 and 5.7 of this Agreement.

2.2 Option Payment. As consideration for the Option, Optionee shall pay option
payments as follows:

(i) within three (3) Business Days after the date of this Agreement, the amount
of Five Million and No/100 Dollars ($5,000,000.00) (the “Initial Deposit”). The
Initial Deposit shall be fully refundable to Optionee if Optionee terminates
this Agreement on or before 11:59 p.m. on the thirtieth (30th) day following the
date of this Agreement (the “Initial Termination Date”) (the initial period
commencing on the date of this Agreement and expiring on the Initial Termination
Date, is hereinafter referred to as the “Initial Due Diligence Period”).
Thereafter, the Initial Deposit shall be non-refundable, subject to the
provisions of this Paragraph 2.2;

(ii) on or before the later of (1) the sixtieth (60th) day after the Initial
Termination Date and (2) the date the Company delivers the Notice of Archon
Mailing confirming that Archon (as defined below) has mailed the Information
Statement to its stockholders in accordance with the Securities Exchange Act of
1934, as amended (the “Exchange Act”), in substantially the form of Exhibit J of
this Agreement, as required under Paragraph 7.1(i) of this Agreement, the amount
of

 

3



--------------------------------------------------------------------------------

Forty Million and No/100 Dollars ($40,000,000.00) (the “Second Deposit”)
provided, however if such 60th day after the Initial Termination Date is not a
Business Day, then the last day of such 60th day shall be the next occurring
Business Day after the expiration of such 60-day period. The Second Deposit
shall be non-refundable, subject to the provisions of this Section 2.2;

(iii) on or before the first day of the thirteenth (13th) full calendar month
following the date of the Second Deposit, and thereafter, on or before the first
(1st) day of each subsequent calendar month until the earlier of the Closing or
the expiration of the Option Term, the amount of Two Million One Hundred
Ninety-Three Thousand Seven Hundred Fifty and No/100 Dollars
($2,193,750.00)(each installment of $2,193,750.00 is hereinafter referred to as
a “Carry Option Payment”).

The Initial Deposit, the Second Deposit, and each of the Carry Option Payments
are hereinafter referred to generally as “Option Payment Installments” and
collectively as the “Option Payment”. The Initial Deposit shall be deposited in
cash in immediately available funds in Escrow (as such term is defined in
Paragraph 9.1 of this Agreement) with the Title Company (as such term is defined
in Paragraph 3.1(a) of this Agreement) to be held by the Title Company in an
interest bearing account designated by Optionee, for the benefit of Optionee. On
the Initial Termination Date, the Initial Deposit shall be non-refundable
(except as expressly set forth to the contrary in this Paragraph 2.2) and shall
be transferred to Optionor, and any interest earned thereon while in Escrow
shall be transferred to Optionee. The Second Deposit and each of the Carry
Option Payments, if any, shall be paid directly to Optionor in cash in
immediately available funds. If Optionor and Optionee complete the purchase and
sale of the Membership Interest or of the Property, then the Initial Deposit and
the Second Deposit (but not the Carry Option Payments) shall be applied to
payment of the total Purchase Price of the Membership Interest or of the
Property, as the case may be, in accordance with Paragraph 2.1 of this
Agreement. For avoidance of doubt, each Carry Option Payment paid by Optionee to
Optionor, if any, shall not be applied to the Purchase Price. Notwithstanding
the foregoing, Optionor acknowledges that if Optionee exercises the Option and
the Closing occurs prior to the date(s) on which certain Option Payment
Installments would otherwise be due, or this Agreement terminates for any reason
prior to the expiration of the full Option Term, Optionee shall not be obligated
to make any further Option Payment Installments, it being agreed that no such
payments shall be due after the Closing Date or, except as expressly set forth
to the contrary in this Agreement, after this Agreement terminates.
Notwithstanding anything to the contrary in this Agreement, all Option Payment
Installments made by Optionee shall be fully refundable to Optionee if
(i) Stockholder Consent (as defined below) is reversed or declared void by a
final, non-appealable judgment or other governmental action or (ii) if the
Closing fails to occur as a result of Optionor’s intentional material default of
its obligations under this Agreement or as a result of failure to deliver the
Notice of Archon Mailing; under no other circumstances shall the Option Payment
Installments made by Optionee be refundable. If Stockholder Consent is reversed
or declared void by a final, non-appealable judgment or other governmental
action, or if the Closing fails to occur as a result of Optionor’s intentional
material default of its obligations under this Agreement or failure to delivery
the Notice of Archon Mailing, then Optionee may terminate this Agreement upon
written notice to Optionor, whereupon Optionor shall promptly return to Optionee
all Option Payment Installments already made by Optionee, and Optionee shall be
entitled to no other remedy, and, if this Agreement is so terminated by
Optionee, then the return of such Option Payments to Optionee shall be
Optionee’s sole and exclusive remedy at

 

4



--------------------------------------------------------------------------------

law or in equity. Optionor and Optionee agree that, under the circumstances
existing as of the date of this Agreement, actual damages may be difficult to
ascertain and the Option Payment Installments and all interest thereon is a
reasonable estimtate of the damages that will be incurred by Optionee if
Optionor materially defaults under or materially breaches this Agreement and
this Agreement terminates. Optionor and Optionee each shall give to the Title
Company appropriate written escrow instructions regarding the Option Payment
consistent with this Agreement.

2.3 Liquidated Damages. OPTIONOR AND OPTIONEE AGREE THAT, IF THIS AGREEMENT
TERMINATES BECAUSE OPTIONEE MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES
THIS AGREEMENT, ALL OPTION PAYMENT INSTALLMENTS ALREADY MADE SHALL BE RETAINED
BY OPTIONOR AS LIQUIDATED DAMAGES AND AS OPTIONOR’S SOLE REMEDY AT LAW OR IN
EQUITY. OPTIONOR AND OPTIONEE AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF
THE DATE OF THIS AGREEMENT, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND THE
OPTION PAYMENT INSTALLMENTS AND ALL INTEREST THEREON IS A REASONABLE ESTIMATE OF
THE DAMAGES THAT WILL BE INCURRED BY OPTIONOR IF OPTIONEE MATERIALLY DEFAULTS
UNDER OR MATERIALLY BREACHES THIS AGREEMENT AND THIS AGREEMENT TERMINATES.

OPTIONOR’S INITIALS:                                OPTIONEE’S
INITIALS:            

ARTICLE 3

The Property; The Membership Interest

3.1 The Property. The term “Property” as used herein, shall mean, collectively,
the following:

(a) the real property in County of Clark, State of Nevada, commonly known as the
2600 Las Vegas Boulevard South, described in Preliminary Title Report, bearing
Order No. 601181-LJJ dated as of May 31, 2006 (the “Preliminary Report”),
prepared by Stewart Title Company of Nevada (the “Title Company”), attached
hereto as Exhibit A (the “Land”), together with all of Optionor’s right, title
and interest in and to all buildings, structures, improvements, machinery,
fixtures and equipment affixed or attached to such real property and all
easements and rights appurtenant to such real property (all such real property,
buildings, structures, improvements, machinery, fixtures, equipment, easements
and rights are collectively the “Real Property”);

(b) all of Optionor’s right, title and interest in and to all leases, lease
amendments, lease guaranties, work letter agreements, improvement agreements,
subleases, assignments, licenses, concessions and other agreements (the
“Leases”) with all persons (“tenants”) leasing, using or occupying the Real
Property or any part thereof;

(c) all of Optionor’s right, title and interest in and to all tangible and
intangible personal property located at the Real Property (the “Personal
Property”);

 

5



--------------------------------------------------------------------------------

(d) all of Optionor’s right, title and interest in and to all contracts,
agreements, warranties and guaranties pertaining to the Property (the
“Contracts”) to the extent transferable; and

(e) all of Optionor’s right, title and interest in and to all building permits,
certificates of occupancy, and other certificates, permits, licenses and
approvals pertaining to the Property (the “Permits”) to the extent transferable.

The parties agree that (1) the Real Property and the Personal Property is
purchased “As Is”, with all faults, and without warranty except as otherwise
expressly set forth in this Agreement and (2) that the Purchase Price is
allocated entirely to the Land and that the improvements, buildings, structures,
fixtures and Personal Property located on the land have no value whatsoever.

3.2 The Membership Interest. The term “Membership Interest” as used in this
Agreement, shall mean the entire interest of Optionor as the sole member of LVT
LLC under the laws of the State of Delaware.

ARTICLE 4

Completion of the Sale of the Membership Interest; Completion of Sale of and
Title to the Property

4.1 Completion of Sale of the Membership Interest. If Optionee exercises the
Option prior to the end of the Option Term and, in such exercise, elects to
purchase the Membership Interest, then the purchase and sale of the Membership
Interest shall be completed in accordance with Article 9 hereof, and at the
Closing, Optionor shall convey title to the Membership Interest by duly executed
assignment agreement in the form attached hereto as Exhibit K (the “Assignment
of Membership Interest”), free and clear of all liens, encumbrances, security
interests and adverse claims of any kind or nature whatsoever.

4.2 Completion of Sale of the Property. If Optionee exercises the Option prior
to the end of the Option Term and, in such exercise, elects to purchase the
Property, then the purchase and sale of the Property shall be completed in
accordance with Article 9 hereof, and:

(a) Real Property. At the Closing, Optionor shall convey fee simple title to the
Real Property to Optionee, by a duly executed and acknowledged grant, bargain,
sale deed (the “Deed”) in the form of Exhibit F attached hereto, free and clear
of all liens, encumbrances, leases, easements, restrictions, rights, covenants
and conditions of any kind or nature whatsoever, except only the following (the
“Permitted Exceptions”): (a) the matters shown in the Preliminary Report (other
than the deed of trust and the assignment of rent securing the Existing Debt and
shown as items 19 and 20, respectively, on the Preliminary Report, and other
than to the extent such matters are customarily removed by the Title Company
upon delivery of a customary owner’s affidavit from Optionor or LVT LLC, as
applicable), (b) the Leases, (c) any matters shown on any survey prepared by
Optionee in accordance with this Agreement, (d) any liens or encumbrances caused
by Optionee or Optionee’s agents or representatives, (e) any issues revealed by
an inspection of the Real Property, (f) any taxes or similar charges that are
not yet delinquent (subject to Paragraph 9.4 of this Agreement), and (g) any New
Debt (as such term is

 

6



--------------------------------------------------------------------------------

defined in this Agreement) that Optionee elects to assume. Optionee acknowledges
that the Real Property is encumbered by a first lien mortgage loan held by
Colonial Bank and evidenced by the deed of trust, dated December 15, 2003,
described in the Preliminary Report (such loan, the “Existing Loan”), which
Existing Loan will be repaid in full at or before Closing in accordance with the
provisions of this Agreement;

(b) Leases. At the Closing, Optionor shall assign Optionor’s interest in the
Leases to Optionee, by a duly executed, commercially reasonable form of
Assignment of Leases free and clear of all liens, encumbrances, security
interests and adverse claims of any kind or nature whatsoever;

(c) Personal Property. At the Closing, Optionor shall transfer Optionor’s
interest in the Personal Property to Optionee, by a duly executed, commercially
reasonable form of Bill of Sale (the “Bill of Sale”) free and clear of all
liens, encumbrances, security interests and adverse claims of any kind or nature
whatsoever;

(d) Contracts. At the Closing, Optionor shall assign Optionor’s interest in the
Contracts to Optionee, by a duly executed, commercially reasonable form of
Assignment of Contracts (the “Assignment of Contracts”) free and clear of all
liens, encumbrances, security interests and adverse claims of any kind or nature
whatsoever, to the extent such interest is assignable; and

(e) Permits. At the Closing, Optionor shall assign the Permits to Optionee, by a
duly executed, commercially reasonable form of Assignment of Permits (the
“Assignment of Permits”) free and clear of all liens, encumbrances, security
interests and adverse claims of any kind or nature whatsoever, to the extent
such interest is assignable.

ARTICLE 5

Review of the Property

5.1 Delivery of Documents. The term “Business Day” as used in this Agreement,
shall mean any day Monday through Friday except public holidays in the State of
Nevada. Within ten (10) Business Days after the date of this Agreement, Optionor
shall deliver or make available to Optionee the following documents insofar as
any thereof have heretofore been prepared by, for or at the request of Optionor
or are in the possession of or available to Optionor:

(a) Copies of all of the Leases;

(b) Copies of all of the Contracts;

(c) Copies of all of the material Permits; and

(d) Copies of all material environmental impact reports, negative declarations,
environmental impact certifications, and zoning, land use or development
agreements relating to the Real Property.

 

7



--------------------------------------------------------------------------------

In addition, at all times during the Option Term, Optionor shall promptly
provide to Optionee any material agreements entered into by Optionor or its
affiliates during the Option Term with respect to the Property.

5.2 Access for Review. At all reasonable times during the Option Term, Optionor
shall provide Optionee and Optionee’s representatives with access to the Real
Property. Optionee shall indemnify and defend Optionor against and hold Optionor
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements, arising from
any claim demand, liability loss, damages, cost or expense, including, without
limitation, bodily injury, property damage or mechanics’ lien claim caused by
Optionee in connection with entry on the Real Property by Optionee pursuant to
this Paragraph 5.2, except any matter to the extent caused by the gross
negligence or willful misconduct of Optionor. The Optionee shall maintain
liability insurance with minimum coverage of $2,000,000 per occurrence combined
single limit for bodily injury and property damage, with a $2,000,000 general
aggregate limit, at all times during any review or investigation of the Real
Property. Optionor shall be named as an additional insured under such policy. If
Optionee performs any invasive testing or investigation of the Property or
damages the Property during Optionee’s review or investigation thereof, then
Optionee shall restore or repair the Property to its condition prior to such
invasive testing or investigation or review or investigation; provided, however,
that Optionee shall not be required to perform such restoration or repair with
respect to any structures existing on the Property if the damage does not impair
the use or value of the Property.

5.3 Property Approval Period. At all reasonable times during the Option Term,
Optionee shall have the right to review and investigate the physical and
environmental condition of the Property, the zoning, land use, environmental and
building requirements and restrictions applicable to the Property, the state of
title to the Real Property, and any other factors or matters relevant to
Optionee’s decision to purchase the Property. Optionee may determine whether or
not the Property is acceptable to Optionee during the Option Term. If, during
the Option Term, Optionee determines that the Property is not acceptable for any
reason whatsoever, Optionee shall have the right, by giving written notice to
Optionor on or before the last day of the Option Term, as such term may be
extended, to terminate this Agreement. If Optionee exercises the right to
terminate this Agreement in accordance with this Paragraph 5.3, this Agreement
shall terminate as of the date such termination notice is given by Optionee, and
Optionee shall have no obligation to make any further Option Payment
Installments. Except as otherwise expressly provided in this Agreement all
Option Payment Installments paid to Optionor prior to termination by Optionee,
or deemed termination, shall be retained by Optionor and in the event of such
termination neither party shall have any further obligation to the other, except
for obligations which by the provisions of this Agreement specifically survive
termination.

5.4 Survey. Optionee shall have the right to cause to be prepared a land survey
of the Real Property and any improvements located thereon or other features
thereof or located thereon, including, without limitation, an ALTA survey.

5.5 Environmental Definitions. As used in this Agreement, the following
definitions shall apply: “Environmental Laws” shall mean all federal, state and
local laws, ordinances, rules and regulations now or hereafter in force, as
amended from time to time, in any way relating to

 

8



--------------------------------------------------------------------------------

or regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act,
42 U.S.C. § 6901, et seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq.
“Hazardous Substances” shall mean any substance or material that is described as
a toxic or hazardous substance, waste or material or a pollutant or contaminant,
or words of similar import, in any of the Environmental Laws, and includes
asbestos, petroleum (including crude oil or any fraction thereof, natural gas,
natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or
any mixture thereof), petroleum products, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter, medical waste, and chemicals which
may cause cancer or reproductive toxicity. “Release” shall mean any spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the environment, including continuing
migration, of Hazardous Substances into or through soil, surface water or
groundwater.

5.6 Pursuit of Entitlements. During the Option Term, Optionee shall have the
right to pursue various entitlements with respect to the Property as Optionee
may desire or be required to obtain (the “Entitlements”), and, in that regard,
Optionee shall have the right to cause such applications, requests, proposed
zoning code amendments, maps, plats, reports, studies, and other related
documents to be prepared and take such actions as are necessary to obtain any
desired or required Entitlements. Optionee and Optionor shall cooperate with
each other, and Optionor shall also cooperate with any agent, representative,
contractor, consultant, or employee of Optionee in the obtaining of any of the
Entitlements. Such cooperation shall include, without limitation, the prompt
review, approval and execution by each party of applications, amendments,
submissions, and other documents reasonably necessary to obtain the
Entitlements, it being understood that Optionor may need to provide written
statements or certifications to the effect that Optionee has the right to
obtain, and/or act as Optionor’s agent in obtaining, such Entitlements
notwithstanding that Optionee is not the owner of record of the Property.
Optionor and Optionee shall communicate with each other on the progress of such
efforts. During the Option Term, Optionee shall have the right to contact, meet
with and conduct hearings with the applicable governmental authorities and other
entities and any other governmental entity that may have jurisdiction over the
Entitlements or the Property for the purposes of obtaining the Entitlements.
Optionee shall pay all application fees or costs paid to governmental agencies,
as well as all costs and expenses incurred by Optionee for consultants,
attorneys and architects or other persons engaged by Optionee to assist Optionee
in obtaining Entitlements and Optionor shall not be responsible for any such
fees, costs or expenses.

5.7 “Fontainebleau” Easement. Optionor and Optionee acknowledge that a
neighboring property owner of the Real Property (“Fontainebleau”) may desire an
easement, or other right of access, over a portion of the Real Property in order
to provide certain access to the public street commonly known as Paradise Road
(any such agreement, an “Easement Agreement”). Both Optionee and Optionor shall
jointly negotiate with Fontainebleau regarding the terms of an Easement
Agreement subject to the following: (i) if the Easement Agreement would be
effective as of, or would have, as an effective date, a date that is on or prior
to the Closing Date, then both Optionee and Optionor must have approved the
Easement Agreement in writing, which approval each of Optionor and Optionee may
withhold in its respective sole and

 

9



--------------------------------------------------------------------------------

absolute discretion, and (ii) if the Easement Agreement would be effective as
of, or would have, as an effective date, a date that is after the Closing Date,
then Optionee’s signature on the Easement Agreement shall be required and
Optionee may refuse to sign the Easement Agreement in Optionee’s sole and
absolute discretion. If the terms of the Easement Agreement require
Fontainebleau to pay for the rights granted therein, and any such payment is
made prior to the Closing Date, then Optionor shall be entitled to receive and
retain such payment, and the Purchase Price shall be reduced by the amount of
such payment. If the terms of the Easement Agreement require Fontainebleau to
pay for the rights granted therein, and any such payment is made after the
Closing Date, then Optionee shall be entitled to receive and retain such
payment, but the Purchase Price shall not be reduced by the amount of such
payment.

ARTICLE 6

Representations and Warranties

6.1 Optionor. The representations and warranties of Optionor in this Paragraph
6.1 and in Optionor’s Closing Certificate (as hereinafter defined) are a
material inducement for Optionee to enter into this Agreement. Optionee would
not exercise the Option and purchase either the Membership Interest or the
Property from Optionor without such representations and warranties of Optionor.
Such representations and warranties shall survive the Closing for a period of
one (1) year. Optionor represents and warrants to Optionee as of the date of
this Agreement and as of the Closing as follows:

(a) Optionor is a corporation duly incorporated and organized and validly
existing and in good standing under the laws of the State of Nevada. Optionor
has full corporate power and authority to enter into this Agreement and to
perform this Agreement. The execution, delivery and performance of this
Agreement by Optionor has been duly and validly authorized by all necessary
action on the part of Optionor and its affiliates (including Archon Corporation
(“Archon”, and collectively with such other affiliates, “Optionor Affiliates”)),
including all necessary stockholder and board action, and all required consents
and approvals (including the Stockholder Consent, as defined below) have been
duly obtained, except that the exercise of the Option shall be subject to the
filing and clearance with the Securities and Exchange Commission (the “SEC”) of
an Information Statement on Schedule 14C (the “Information Statement”), the
mailing thereof to the stockholders of Archon and the passage of twenty
(20) days from the mailing date (the “14C Procedures”). This Agreement is a
legal, valid and binding obligation of Optionor, enforceable against Optionor in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally and, in the case of exercise of the
Option, subject to the 14C Procedures.

(b) To Optionor’s best knowledge, no Hazardous Substances are present in, on or
under the Real Property or any nearby real property which could migrate to the
Real Property, and there is no present Release or threatened Release of any
Hazardous Substances in, on or under the Real Property. Optionor has never used
the Real Property or any part thereof, and has never permitted any person to use
the Real Property or any part thereof, for the production, processing,
manufacture, generation, treatment, handling, storage or disposal of Hazardous
Substances. To Optionor’s best knowledge, no underground storage tanks of any
kind are

 

10



--------------------------------------------------------------------------------

located in the Real Property. To Optionor’s best knowledge, the Real Property
and every part thereof, and all operations and activities therein and thereon
and the use and occupancy thereof, comply in all material respects with all
applicable Environmental Laws, and neither Optionor nor, to Optionor’s best
knowledge, any person using or occupying the Real Property or any part thereof
is violating any Environmental Laws.

(c) There is no litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or, to the best
knowledge of Optionor, threatened or being contemplated against or involving
Optionor or any Optionor Affiliate relating to the Real Property or any part
thereof and, to Optionor’s best knowledge, there is no valid basis for any such
litigation, arbitration or other legal or administrative suit, action,
proceeding or investigation. There is no legal or administrative action or
proceeding pending to contest or appeal the amount of real property taxes or
assessments levied against the Real Property or any part thereof or the assessed
value of the Real Property or any part thereof for real property tax purposes.
No bankruptcy, insolvency, reorganization or similar action or proceeding,
whether voluntary or involuntary, is pending, or, to Optionor’s knowledge,
threatened, against it.

(d) Optionor is not a “foreign person” as defined in section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.

(e) Neither Optionor nor any Optionor Affiliate has dealt with any investment
adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in
connection with the sale of the Property to Optionee or this Agreement.

(f) As of the Closing, no ground lease, lease, sublease, license, or other
agreement providing any occupancy right with respect to the Real Property shall
exist which is not terminable on sixty (60) days, or less, advance notice
without premium or penalty, except as Optionee shall have approved in writing
under Paragraph 7.1(a) of this Agreement.

(g) No tenant or occupant of any of the Real Property or any other third party
has any right of first refusal, right of first offer, or other option or right
to lease, purchase or otherwise acquire any interest in the Real Property or any
portion thereof.

(h) Optionor has title to the Leases, the Personal Property, the Contracts and
the Permits, free and clear of all liens, encumbrances, security interests and
adverse claims of any kind or nature whatsoever and such Leases, Personal
Property, Contracts and Permits are all of the Leases, Personal Property,
Contracts and Permits pertaining to the Real Property. As of the Closing, no
contracts of construction, employment, management, service, or supply or any
other contracts or agreements in effect entered into by Optionor or LVT LLC
shall exist which may not be terminated by Optionor or LVT LLC on sixty (60)
days, or less, advance notice without premium or penalty, except as Optionee
shall have approved in writing under Paragraph 7.1(a) of this Agreement.

(i) If Optionee elects to purchase the Membership Interest, then LVT LLC: (1) as
of the Closing, shall be the sole owner, in fee simple, of the Property; (2) as
of the Closing, shall

 

11



--------------------------------------------------------------------------------

have no liabilities other than the outstanding balance of the Existing Loan and
any New Debt (as such term is defined in Paragraph 7.1(d) of this Agreement;
(3) as of the Closing, shall have no non-monetary liabilities or obligations
that would interfere with Optionee’s exercise of the Option or the development
of the Property as a hotel, casino, trade show, and retail complex and related
facilities, and (4) as of the Closing: (a) shall have paid or will pay at
Closing all real estate taxes on the Property due and payable at Closing and the
years prior thereto have been paid or will be paid at Closing, and (b) shall not
have any appeal pending for any prior year’s property tax assessment with
respect to the Property.

(j) If Optionee elects to purchase the Membership Interest, then, as of the
Closing, Optionor shall own, legally and beneficially, the Membership Interest
free and clear of all liens, encumbrances, claims and rights of others.

6.2 Optionee. The representations and warranties of Optionee in this
Paragraph 6.2 and in Optionee’s Closing Certificate (as hereinafter defined) are
a material inducement for Optionor to enter into this Agreement. Optionor would
not enter into this Agreement without such representations and warranties of
Optionee. Optionor would not sell the Property to Optionee without such
representations and warranties of Optionee. Such representations and warranties
shall survive the Closing for a period of one (1) year. Optionee represents and
warrants to Optionor as of the date of this Agreement and as of the Closing as
follows:

(a) Optionee is a limited liability company duly organized and validly existing
and in good standing under the laws of the State of Delaware. Optionee has full
limited liability company power and authority (including all necessary member
authority) to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Optionee have been duly
and validly authorized by all necessary action on the part of Optionee
(including all necessary member action) and all required consents and approvals
have been duly obtained. This Agreement is a legal, valid and binding obligation
of Optionee, enforceable against Optionee in accordance with its terms, subject
to the effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

(b) Neither Optionee nor any of its affiliates has dealt with any investment
adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in
connection with the sale of the Property to Optionee or this Agreement.

ARTICLE 7

Covenants

7.1 Optionor. Optionor covenants and agrees with Optionee as follows:

(a) LVT LLC shall not make any election to be treated as a corporation for
federal or state income tax purposes, and the limited liability company
agreement for LVT LLC shall contain such covenant. Between the date of this
Agreement and the Closing Date (or earlier termination or expiration of the
terms of this Agreement), Optionor shall (and to the extent

 

12



--------------------------------------------------------------------------------

applicable, shall cause LVT LLC) to operate the Property and conduct its
business in the ordinary course and in material compliance with all applicable
laws, the Leases, Contracts and Permits. Between the date of this Agreement and
the Closing Date (or earlier termination or expiration of the terms of this
Agreement), Optionor shall not execute any additional Lease or Contract or
obtain any new Permit, Contract affecting the Real Property or amend, modify,
renew, extend or terminate any of the Leases, the Contracts or the Permits in
any respect without the prior approval of Optionee, which approval may be
withheld in the sole and absolute discretion of Optionee; provided, however,
Optionor may in the ordinary course of business execute new leases or contracts
or amend the leases or contracts without Optionee’s approval, provided that all
such leases, contracts or amendments provide that the lease or contract in
question is terminable on sixty (60) days notice or less. Between the date of
this Agreement and the Closing Date (or earlier termination or expiration of the
terms of this Agreement), Optionor shall not consent to any assignment or
sublease requested by any tenant under any of the Leases without the prior
approval of Optionee, which approval shall not be unreasonably withheld or
delayed. Between the date of this Agreement and the Closing Date (or earlier
termination or expiration of the terms of this Agreement), Optionor shall comply
in all material respects with the Permits and all covenants, conditions,
restrictions, laws, statutes, rules, regulations and ordinances applicable to
the Real Property. Between the date of this Agreement and the Closing Date (or
earlier termination or expiration of the term of this Agreement), Optionor shall
keep in force property and liability insurance covering the Real Property at
least in amounts as currently in place.

(b) Between the date of this Agreement and the Closing Date (or earlier
termination or expiration of the terms of this Agreement), Optionor shall not
use, produce, process, manufacture, generate, treat, handle, store or dispose of
any Hazardous Substances in, on or under the Real Property, or use the Real
Property for any such purposes, or Release any Hazardous Substances into any
air, soil, surface water or groundwater comprising the Real Property, or permit
any person using or occupying the Real Property or any part thereof to do any of
the foregoing except in de minimis quantities in compliance with Environmental
Laws. Between the date of this Agreement and the Closing Date (or earlier
termination or expiration of the terms of this Agreement), Optionor shall
comply, and shall cause all persons using or occupying the Real Property or any
part thereof to comply, in all material respects, with all Environmental Laws
applicable to the Real Property, or the use or occupancy thereof, or any
operations or activities therein or thereon. Promptly after Optionor obtains any
information indicating that any Hazardous Substances may be present or any
Release or threatened Release of Hazardous Substances may have occurred in, on
or under the Real Property (or any nearby real property which could migrate to
the Real Property) or that any violation of any Environmental Laws may have
occurred at the Real Property, Optionor shall give written notice thereof to
Optionee with a reasonably detailed description of the event, occurrence or
condition in question. Optionor shall promptly furnish to Optionee copies of all
written communications received by Optionor from any person (including notices,
complaints, claims or citations that any Release or threatened Release of any
Hazardous Substances or any violation of any Environmental Laws has actually or
allegedly occurred) or given by Optionor to any person concerning any past or
present Release or threatened Release of any Hazardous Substances in, on or
under the Real Property (or any nearby real property which could migrate to the
Real Property) or any past or present violation of any Environmental Laws at the
Real Property.

 

13



--------------------------------------------------------------------------------

(c) Between the date of this Agreement and the Closing Date (or earlier
termination or expiration of the terms of this Agreement), in the event that,
prior to Closing, Optionor receives any written notice from any city, county or
other governmental or quasi-governmental authority having jurisdiction over the
Property of a violation or alleged violation of any statute, law, ordinance,
rule, permit, regulation, or agreement governing the ownership, planning,
development, construction, occupancy, use or maintenance of any portion of the
Property, or of any permit, approval or authorization issued in connection
therewith or of any contemplated or pending investigation with respect thereto,
Optionor promptly will deliver a copy of such notice to Optionee; and Optionee
will have the option (but will not be required) either to (i) participate with
Optionor in responding to such notice, or (ii) seek independently to intervene
in such proceeding for the purpose of protecting Optionee’s interests hereunder
in and with respect to the Property.

(d) Between the date of this Agreement and the Closing Date (or earlier
termination or expiration of the terms of this Agreement) (i) other than any
obligations it may have under the Existing Loan (and in no event shall Optionor
allow the amount of money owed under the Existing Loan to increase beyond the
original principal amount of the Existing Loan), Optionor shall not incur any
additional liabilities with respect to any monetary debt, including, without
limitation, any mortgage debt, in excess of One Hundred Million and no/100
Dollars ($100,000,000.00), secured by the Property or any portion thereof (any
such amount, “New Debt”) and except for the Existing Loan and the New Debt up to
the preceding cap, shall not encumber the Property with any monetary debt, and
the terms of any New Debt shall include that it may be pre-paid at Closing
without charge or other penalty (any if there is any pre-payment charge or
penalty, then any such amounts shall be paid by Optionor at Closing).

(e) All representations and warranties made by Optionor in Paragraph 6.1 hereof
and in Optionor’s Closing Certificate shall survive the Closing for a period of
one (1) year. Optionor shall use commercially reasonable efforts, in good faith
and with diligence, to cause all of the representations and warranties made by
Optionor in Paragraph 6.1 hereof to be true and correct on and as of the Closing
Date. At the Closing, Optionor shall execute and deliver to Optionee an
Optionor’s Closing Certificate in the form of Exhibit G (“Optionor’s Closing
Certificate”) certifying to Optionee that all such representations and
warranties are true and correct on and as of the Closing Date, with only such
exceptions therein as are necessary to reflect facts or circumstances arising
between the date of this Agreement and the Closing Date (or earlier termination
or expiration of the terms of this Agreement) which would make any such
representation or warranty untrue or incorrect on and as of the Closing Date.

(f) [Intentionally Omitted.]

(g) If the Membership Interest is purchased, Optionor shall indemnify and defend
Optionee against and hold Optionee harmless from all claims, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorneys’ fees and disbursements, arising from or based on (i) any failure by
Optionor to perform, during the period from and after the date the Property is
transferred to the LVT LLC to the Closing Date, all obligations of Optionor in
accordance with the Leases, the Contracts or the Permits, during such period, or
(ii) any breach, default or violation by Optionor (or any event by Optionor or
condition which, after notice or the passage of time, or both, would constitute
a breach, default or violation by Optionor) under the

 

14



--------------------------------------------------------------------------------

Leases, the Contracts or the Permits that occurs during the period from and
after the date the Property is transferred to the LVT LLC to the Closing Date,
or (iii) any personal injury or damage to property of third persons occurring
in, on or about the Real Property, during the period from and after the date the
Property is transferred to the LVT LLC to the Closing Date, or (v) any
liabilities of LVT LLC arising during the period from and after the date the
Property is transferred to the LVT LLC to the Closing Date; except to the extent
in any such case the claim, demand, liability, loss, damage, cost or expense was
not approved by Optionee or is caused by Optionee or Optionee’s agents or
representatives.

(h) Between the date of this Agreement and the Closing Date (or earlier
termination or expiration of the terms of this Agreement), Optionor shall not in
any manner sell, convey, assign, transfer, encumber, grant any options with
respect thereto, or otherwise dispose of, the Leases, the Personal Property, the
Contracts or the Permits if such transactions shall adversely affect the value
of the Land or interfere with Optionee’s use of the Land for the purposes of
developing a hotel, casino, trade show, and retail complex and related
facilities.

(i) Concurrently with the execution and delivery hereof, Paul Lowden, as the
holder of a majority of the outstanding shares of Archon entitled to vote with
respect to the Optionor’s and Archon’s execution, delivery and performance of
this Agreement is executing and delivering his written consent thereto (the
“Stockholder Consent”). Promptly after the date of this Agreement, Optionor
shall cause Archon (at Archon’s expense) to prepare and file with the SEC an
Information Statement on Schedule 14C (the “Information Statement”). The
Optionor shall cause Archon to promptly respond to any comments of the SEC, and
to mail the Information Statement to stockholders as promptly as possible. The
Optionee and its counsel shall have the opportunity to review and provide
comments to such Information Statement prior to its filing with the SEC, which
Archon and the Optionor shall take into consideration in drafting the
Information Statement. The Optionor will promptly notify the Optionee upon the
receipt by Archon of any comments from the SEC or its staff and of any request
by the SEC or its staff for amendment or supplements to the Information
Statement. The Optionor and Archon will cause the Information Statement to
comply in all material respects with all applicable requirements of the Exchange
Act and the rules and regulations promulgated under it.

(j) Optionor shall execute such affidavits, indemnities and other certificates
or documents as the Title Company shall reasonably require to issue the Title
Policy (as such term is defined in Paragraph 8.2(e) of this Agreement) to
Optionee.

(k) Until the earlier of the Closing Date or termination of this Agreement
pursuant to its terms, Optionor will not, and will not permit any of its or
Archon’s officers, directors, representatives or otherwise, directly or
indirectly, to solicit, initiate, encourage or induce the making, submission or
announcement of any proposal with respect to the acquisition of the Membership
Interest or the Real Property.

(l) Optionor shall indemnify and defend Optionee against and hold Optionee
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements, but excluding
consequential, special or punitive damages, that may be suffered or incurred by
Optionee after the Closing if any representation or warranty made by Optionor in
Paragraph 6.1 hereof or in Optionor’s Closing Certificate was

 

15



--------------------------------------------------------------------------------

untrue or incorrect in any material respect when made and Optionee did not know
that such representation or warranty was untrue or incorrect as of the Closing;
provided, however, that, except with respect to any liabilities of LVT LLC
indemnified by Optionor under Paragraph 7.1(g) above which were not approved by
Optionee in the event Optionee elects to purchase the Membership Interest,
(i) Optionor’s aggregate liability under Paragraph 6.1 and this Paragraph 7.1
shall not under any circumstances exceed three percent (3%) of the total
Purchase Price paid in accordance with the terms hereof and (ii) the provisions
of Paragraph 6.1 and this Paragraph 7.1 shall be of no further force or effect
from and after the date that is one (1) year after the Closing Date.

7.2 Optionee. Optionee covenants and agrees with Optionor as follows:

(a) All representations and warranties made by Optionee in Paragraph 6.2 hereof
and in Optionee’s Closing Certificate shall survive the Closing for one
(1) year. Optionee shall use its best efforts, in good faith and with diligence,
to cause all of the representations and warranties made by Optionee in
Paragraph 6.2 hereof to be true and correct on and as of the Closing Date. At
the Closing, Optionee shall execute and deliver to Optionor an Optionee’s
Closing Certificate (“Optionee’s Closing Certificate”) in the form of Exhibit H,
certifying to Optionor that all such representations and warranties are true and
correct on and as of the Closing Date, with only such exceptions therein as are
necessary to reflect facts or circumstances arising between the date of this
Agreement and the Closing Date (or earlier termination or expiration of the
terms of this Agreement) which would make any such representation or warranty
untrue or incorrect on and as of the Closing Date.

(b) Optionee shall indemnify and defend Optionor against and hold Optionor
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements, that may be
suffered or incurred by Optionor if any representation or warranty made by
Optionee in Paragraph 6.2 hereof or in Optionee’s Closing Certificate was untrue
or incorrect in any respect when made or that may be caused by any breach by
Optionee of any such representation or warranty; provided, however, that the
provisions of this Paragraph 7.2 shall be of no further force or effect from and
after the date that is one (1) year after the Closing Date.

ARTICLE 8

Conditions Precedent

8.1 Optionor. The obligations of Optionor to consummate the transactions
contemplated on the Closing Date under this Agreement are subject to
satisfaction of all of the conditions set forth in this Paragraph 8.1. Optionor
may waive any or all of such conditions in whole or in part but any such waiver
shall be effective only if made in writing. After the Closing, any such
condition that has not been satisfied shall be treated as having been waived in
writing to the extent Optionor was aware that such condition had not been
satisfied. If any condition set forth in this Paragraph 8.1 is not fully
satisfied or waived in writing by Optionor on the Closing Date, Optionor may
terminate this Agreement on fifteen days notice (during which time Optionee may
cure any default or breach), but without releasing Optionee from liability if
Optionee defaults in the performance of any such covenant or agreement to be
performed by

 

16



--------------------------------------------------------------------------------

Optionee or if Optionee breaches any such representation or warranty made by
Optionee before such termination.

(a) On the Closing Date, Optionee shall not be in default in any material
respect in the performance of any covenant or agreement to be performed by
Optionee under this Agreement.

(b) On the Closing Date, all representations and warranties made by Optionee in
Paragraph 6.2 hereof shall be true and correct in all material respects as if
made on and as of the Closing Date and Optionor shall have received Optionee’s
Closing Certificate in the form of Exhibit H, executed by Optionee, in which
Optionee certifies to Optionor that all representations and warranties made by
Optionee in Paragraph 6.2 hereof are true and correct on and as of the Closing
Date, without exceptions.

(c) On the Closing Date, there shall not be pending by any governmental entity
any judicial or administrative suit, action, inquiry or other proceeding against
Optionor which challenges the validity or legality of any of the transactions
contemplated by this Agreement.

(d) On or before the Closing Date, Optionor shall have delivered to Optionee the
Notice of Archon Mailing in the form of Exhibit J.

8.2 Optionee. The obligations of Optionee under this Agreement are subject to
satisfaction of all of the conditions set forth in this Paragraph 8.2. Optionee
may waive any or all of such conditions in whole or in part but any such waiver
shall be effective only if made in writing. After the Closing, any such
condition that has not been satisfied shall be treated as having been waived in
writing to the extent Optionee was aware that such condition had not been
satisfied. If any condition set forth in this Paragraph 8.2 is not fully
satisfied or waived in writing by Optionee, Optionee may terminate this
Agreement on fifteen days written notice (during which time Optionor may cure
any default or breach), but without releasing Optionor from liability if
Optionor defaults in the performance of any such covenant or agreement to be
performed by Optionor or if Optionor breaches any such representation or
warranty made by Optionor before such termination. If the failure of any
condition to Closing required under this Paragraph 8.2 is also an intentional
material breach by Optionor of any representation or warranty expressly made by
Optionor under this Agreement, and, at the time Optionor made such
representation or warranty, Optionee was not aware that such representation or
warranty was false, then, regardless of whether Optionee elects to waive such
failure of condition or to terminate this Agreement as a result of such failure,
Optionee shall have the right to seek damages against Optionor for such breach
subject to the limitations set forth in Paragraph 1.5 of this Agreement.

(a) On the Closing Date, Optionor shall not be in default in any material
respect in the performance of any covenant or agreement to be performed by
Optionor under this Agreement.

(b) On the Closing Date, all representations and warranties made by Optionor in
Paragraph 6.1 hereof shall be true and correct in all material respects as if
made on and as of the Closing Date and Optionee shall have received Optionor’s
Closing Certificate, executed by

 

17



--------------------------------------------------------------------------------

Optionor, in which Optionor certifies to Optionee that all representations and
warranties made by Optionor in Paragraph 6.1 hereof are true and correct in all
material respects on and as of the Closing Date, without exceptions.

(c) On the Closing Date, there shall not be pending by any person any judicial
or administrative suit, action, investigation, inquiry or other proceeding
against Optionee or Optionor which challenges the validity or legality of any of
the transaction contemplated by this Agreement.

(d) On or before the Closing Date, Optionor shall have delivered to Optionee the
Notice of Archon Mailing.

(e) On the Closing Date, the Title Company shall be unconditionally and
irrevocably committed to issue to Optionee an American Land Title Association
Owner’s Policy Form of title insurance, with liability of Four Hundred Fifty
Million and no/100 Dollars ($450,000,000.00), as such amount may be reduced
pursuant to the provisions of Paragraph 5.7 of this Agreement, together with the
following endorsements, or the substantial equivalent thereof: ALTA Form 9.1;
Form 103.11 Form 129; Form 116.1; Form 116.7 (modified to refer to the
subdivision map act (or reasonable equivalent thereof) applicable in the County
of Clark, State of Nevada); Form 55 (“fairway endorsement”); Utility
Availability Endorsement (with the words “storm sewer” deleted therefrom if
applicable); Special – Lack of Signatures Endorsement; and Form 123.1 (subject
to the following: (i) that such endorsements do not require any affidavits or
indemnities from Optionor or LVT LLC, as applicable, other than a customary
owner’s affidavit; and (ii) that, if the Title Company requires a completed land
survey, including, without limitation, an ALTA survey, as a condition to issuing
any of the foregoing endorsements, then the Title Company’s being
unconditionally and irrevocably committed to issue to Optionee any such
endorsements shall not be a condition to close under this Agreement unless
Optionee has provided the required survey(s) to the Title Company sufficiently
in advance of the Closing) and, if the Membership Interest is being purchased, a
“non-imputation” endorsement, insuring Optionee that fee simple title to the
Real Property is vested in Optionee, if Optionee has elected to purchase the
Property, or in LVT LLC, if Optionee has elected to purchase the Membership
Interest, in each case, subject only to the Permitted Exceptions (the “Title
Policy”). Optionee acknowledges that, as of the date of this Agreement, the
Title Company has provided samples of the endorsements specified in this
Paragraph 8.2(e) and that such samples are in an acceptable form.

(f) On the Closing Date, if Optionee has elected to purchase the Membership
Interest, the Title Company shall be unconditionally and irrevocably committed
to issue to Optionee a so-called “UCC Insurance Policy” with liability of Four
Hundred Fifty Million and no/100 Dollars ($450,000,000.00), as such amount may
be reduced pursuant to the provisions of Paragraph 5.7 of this Agreement,
insuring that Optionee has good title to the Membership Interest and that no
entity has filed any claim or lien against the Membership Interest (the “UCC
Policy”).

8.3 Election of Optionee to Purchase the Property. Notwithstanding anything to
the contrary in this Agreement, if Optionee elected to purchase the Membership
Interest when it exercised the Option, and, for any reason whatsoever, Optionee
determines at any point prior to the Closing that Optionee instead desires to
purchase the Property, or, if Optionor is unable to

 

18



--------------------------------------------------------------------------------

deliver, at Closing, the Membership Interest as required under this Agreement,
and, therefore, Optionee desires to purchase the Property instead, then Optionee
shall have the right, by written notice to Optionor given prior to the Closing,
to convert the purchase from a Membership Interest purchase to a purchase of the
Property and to extend the Closing Date up to fifteen (15) days in order to
consummate the purchase and sale, under this Agreement, of the Property.

ARTICLE 9

Closing

9.1 Place of Closing and Procedure. The Closing shall occur through an escrow
(the “Escrow”) with the Title Company at 3773 Howard Hughes Parkway, Las Vegas,
Nevada, on the Closing Date, or at such other place or on such other date as
Optionor and Optionee may agree in writing (the “Closing”). Optionor and
Optionee each shall give appropriate written escrow instructions, consistent
with this Agreement, to the Title Company for the Closing in accordance with
this Agreement.

9.1.1 Procedure as to Purchase and Sale of the Membership Interest. If the
Membership Interest is to be purchased and sold, then Optionor and Optionee
shall cause the following to occur before or at the Closing as noted:

(a) Prior to the Closing, Optionor shall execute the LVT LLC Operating
Agreement, shall cause to be filed with the Delaware Secretary of State a
certificate of formation for LVT LLC as a limited liability company organized
under the laws of the State of Delaware, shall cause LVT LLC to be qualified to
do business in the State of Nevada, and shall otherwise cause LVT LLC to be a
duly formed and validly existing limited liability company in good standing
under the laws of the State of Delaware and qualified to do business and in good
standing under the laws of the State of Nevada.

(b) Prior to the Closing, Optionor shall transfer fee simple title to the
Property to LVT LLC, including, without limitation, fee simple title to the Real
Property (subject to the Permitted Exceptions) to LVT LLC by means of a
customary form of grant, bargain and sale deed in the form attached hereto as
Exhibit F.

(c) At the Closing, Optionee shall pay to Optionor the Purchase Price for the
Membership Interest in accordance with Paragraph 2.1 of this Agreement (with
credit for the Initial Deposit and the Second Deposit but not for any Carry
Option Payments).

(d) At the Closing, Optionor shall cause, or shall have caused, the Existing
Loan and any New Debt to be paid in full and any mortgage, deed of trust or
similar instrument recorded against the Real Property securing the Existing Loan
or any New Debt removed of record.

(e) At the Closing, Optionor shall date as of the Closing Date, execute and
deliver to Optionee (i) the Assignment of Membership Interest, (ii) a
Certificate of Non-Foreign Status in accordance with section 1445 of the
Internal Revenue Code of 1986, as amended, (iii) Optionor’s Closing Certificate,
(iv) reasonably satisfactory evidence that no Nevada withholding of tax is
required with respect to the sale of the Membership Interest or if required to
be withheld, then

 

19



--------------------------------------------------------------------------------

Optionor shall cause the required amounts to be withheld, it being agreed,
however, that as of the date of this Agreement, no withholding is required;
(v) current Good Standing Certificates for LVT LLC and for Optionor;
(vi) certified copies of resolutions of LVT LLC and for Optionor authorizing the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby; (vii) such affidavit(s) or certifications as
reasonably and customarily may be required to induce the Title Company to issue
at Closing the Title Policy and the UCC Policy; and (viii) any other documents,
instruments or agreements reasonably necessary to effectuate the transactions
contemplated by this Agreement and reasonably requested by Optionee.

(f) At the Closing, Optionee shall date as of the Closing Date, execute and
deliver to LVT LLC (i) Optionee’s Closing Certificate and (ii) the Assignment of
Membership Interest.

(g) At the Closing, the Title Company shall issue to Optionee the Title Policy
and the UCC Policy.

(h) At the Closing, in addition to any other documents required to be executed
and delivered in counterparts by both parties, Optionor and Optionee shall
execute and deliver to each other a closing statement accounting for sums
adjusted or disbursed at Closing in accordance with the provisions of this
Agreement.

9.1.2 Procedure as to Purchase and Sale of the Property. If the Property is to
be purchased and sold, then Optionor and Optionee shall cause the following to
occur at the Closing:

(a) The Grant Deed, duly executed and acknowledged by Optionor, shall be
recorded in the Official Records of the County of Clark, State of Nevada.

(b) Optionee shall pay to Optionor the Purchase Price for the Property in
accordance with Paragraph 2.1 of this Agreement (with credit for the Initial
Deposit and the Second Deposit but not for any Carry Option Payments); provided,
however, that if Optionee elects to purchase the Property encumbered by the
Existing Loan or any other outstanding debt per Paragraph 7.1 of this Agreement,
then the outstanding balance of the Existing Loan and of any other such
outstanding debt shall also be treated as a credit against the Purchase Price
with the remainder of the Purchase Price paid to Optionor in cash in immediately
available funds.

(c) Optionor shall cause, or shall have caused, the Existing Loan and any New
Debt to be paid in full and any mortgage, deed of trust or similar instrument
recorded against the Real Property securing the Existing Loan or any New Debt
removed of record.

(d) Optionor shall date as of the Closing Date, execute and deliver to Optionee
(i) the Assignment of Leases, (ii) the Bill of Sale, (iii) the Assignment of
Contracts, (iv) the Assignment of Permits, (v) a Certificate of Non-Foreign
Status in accordance with section 1445 of the Internal Revenue Code of 1986, as
amended, (vi) Optionor’s Closing Certificate, (vii) reasonably satisfactory
evidence that no Nevada withholding of tax is required with respect to the sale
of the Property or if required to be withheld, then Optionor shall cause the
required amounts to be withheld, it being agreed, however, that as of the date
of this Agreement, no withholding is required; (viii) certified copies of
resolutions of Optionor authorizing the execution and delivery

 

20



--------------------------------------------------------------------------------

of this Agreement and the consummation of the transactions contemplated hereby;
(ix) such affidavit(s) or certifications as reasonably and customarily may be
required to induce the Title Company to issue at Closing the Title Policy; and
(x) any other documents, instruments or agreements reasonably necessary to
effectuate the transactions contemplated by this Agreement and reasonably
requested by Optionee.

(e) Optionee shall date as of the Closing Date, execute and deliver to Optionor
(i) Optionee’s Closing Certificate, (ii) the Assignment of Leases, and (iii) the
Assignment of Contracts.

(f) The Title Company shall issue to Optionee the Title Policy.

(g) The Title Company shall file any other documents required to be filed in
connection with the sale of the Property by applicable laws.

(h) In addition to any other documents required to be executed and delivered in
counterparts by both parties, Optionor and Optionee shall execute and deliver to
each other a closing statement accounting for sums adjusted or disbursed at
Closing in accordance with the provisions of this Agreement.

9.2 Possession. Optionor shall transfer possession of the Property, and, if the
Membership Interest are being purchased, all of the files, records and other
documents pertaining to LVT LLC, to Optionee on the Closing Date. If not
previously delivered to Optionee, Optionor shall deliver originals of the
documents described in Paragraph 5.1 hereof, all files, correspondence,
maintenance records and operating manuals relating to the Real Property, and all
keys (properly tagged or identified) to the Real Property to Optionee on the
Closing Date. The originals of such documents shall become the property of
Optionee on the Closing Date. On the Closing Date or as soon thereafter as
practicable, Optionor and Optionee shall send notices to all tenants under the
Leases and all vendors and contractors under the Contracts informing them that
Optionor transferred ownership of the Property to Optionee on the Closing Date.

9.3 Closing Costs. Any transfer tax payable under applicable law in respect of
the transactions contemplated under this Agreement shall be paid as follows:
(a) if Optionee elects to purchase the Membership Interest and a transfer tax
applies to such purchase, then the amount of such tax (if any) shall be split
equally between Optionee and Optionor, (b) if Optionee elects to purchase the
Property because Optionor is unable to transfer the Membership Interest to
Optionee in accordance with the provisions of this Agreement, then Optionor
shall pay the transfer tax and Optionee shall have no responsibility to pay such
tax, (c) if Optionee elects to purchase the Property, notwithstanding the fact
that Optionor was ready, willing and able at Closing to transfer the Membership
Interest to Optionee in accordance with the provisions of this Agreement, then
Optionee shall pay shall pay the transfer tax and Optionor shall have no
responsibility to pay such tax. In any case where Optionor or LVT LLC is
obligated to pay all or a portion of the transfer tax, such payor shall be
entitled to seek a refund or contest any amount of such tax paid by it so long
as no such proceeding or contest impacts or delays the Closing. In no event
shall Optionor allow any lien to be placed upon the Property or the Membership
Interest as a result of any such proceeding or contest or as a result of
Optionor’s failure or refusal to pay such tax. In addition, Optionee shall pay
(i) the escrow fee charged by the Title Company and

 

21



--------------------------------------------------------------------------------

(ii) the recording fee for the Deed, if the Property is purchased. Optionee
shall also pay the premium for the Title Policy and, if the Membership Interest
is purchased, the premium for the UCC Policy. If the Property is purchased,
then, when the Deed is submitted to the Recorder for recordation, Optionor
shall, request that the amount of the documentary transfer tax due be shown on a
separate paper which shall be affixed to the Deed by the Recorder after the
permanent record is made and before the Deed is returned to Optionee.

9.4 Prorations. All current rent, reimbursements and other income from the
Property and all current taxes, assessments, utilities, maintenance charges and
similar expenses of the Property, determined using the accrual method of
accounting, shall be prorated between Optionor and Optionee as of the Closing
Date and, to the extent of information then available, such prorations shall be
made at the Closing. Optionor and Optionee shall use their best efforts prior to
the Closing Date to prepare a schedule of prorations covering as many items to
be prorated as practicable so such prorations can be made at the Closing. Such
prorations shall be adjusted, if necessary, and completed after the Closing as
soon as final information becomes available. Optionor and Optionee agree to
cooperate and to use their best efforts to complete such prorations no later
than thirty (30) days after the Closing Date, except for any annual
reconciliation of expense reimbursements payable by tenants which cannot be
completed until the final accounting for the year has been prepared. Monthly
income and expense items shall be prorated on the basis of a thirty (30) day
month. Such income and expenses of the Property for the period before the
Closing Date shall be for the account of Optionor and such income and expenses
for the period on and after the Closing Date shall be for the account of
Optionee. Security deposits, other refundable deposits, and similar prepaid
rents shall be credited to Optionee and charged to Optionor at the Closing.
Optionor shall pay all taxes, assessments, invoices for goods furnished or
services supplied, and other expenses relating to the Property that are
allocable to the period before the Closing Date. Optionor shall immediately pay
to Optionee all rents and other income received by Optionor either before or
after the Closing Date that are allocable to the period on or after the Closing
Date. Optionor shall be solely responsible for collecting rents or charges that
became due from tenants before the Closing Date. If any such rents or charges
are received by Optionee, then Optionee shall pay such rents or charges to
Optionor but all money received by Optionee shall be applied first to rent that
accrues or becomes due after the Closing Date.

9.5 Section 1031 Exchange. Either party (“exchanging party”) may consummate the
purchase of the Property or the Membership Interest as part of a so-called like
kind exchange (the “Exchange”) pursuant to § 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), provided that: (a) the Closing shall not be
delayed or affected by reason of the Exchange nor shall the consummation or
accomplishment of the Exchange be a condition precedent or condition subsequent
to the exchanging party’s obligations under this Agreement; (b) the exchanging
party shall effect the Exchange through an assignment of this Agreement, or its
rights under this Agreement, to a qualified intermediary and the other party
(“accommodating party”) shall permit such assignment to be made, but it shall
not be required to take an assignment of the purchase agreement for the property
to be acquired by the exchanging party or be required to acquire or hold title
to any real property (other than the Property if the Property is purchased by
the accommodating party) for purposes of consummating the Exchange; and (c) the
exchanging party shall pay any additional costs of the accommodating party that
would not otherwise have been incurred by the accommodating party had there been
no Exchange. The

 

22



--------------------------------------------------------------------------------

accommodating party shall not by this Agreement or acquiescence to the Exchange
(i) have its rights under this Agreement affected or diminished in any manner or
(ii) be responsible for compliance with or be deemed to have warranted to the
exchanging party that the Exchange in fact complies with § 1031 of the Code.

ARTICLE 10

General

10.1 Notices. All notices and other communications under this Agreement shall be
properly given only if made in writing and either mailed by certified mail,
return receipt requested, postage prepaid, by facsimile, if any facsimile notice
is promptly followed by a notice sent by certified mail, return receipt
requested, postage prepaid, or delivered by hand (including messenger or
recognized delivery, courier or air express service) to the party at the address
set forth in this Paragraph 10.1 or such other address as such party may
designate by notice to the other party. Such notices and other communications
shall be effective on the date of receipt (evidenced by the certified mail
receipt) if mailed or on the date of hand delivery if hand delivered. If any
such notice or communication is not received or cannot be delivered due to a
change in the address of the receiving party of which notice was not previously
given to the sending party or due to a refusal to accept by the receiving party,
such notice or other communication shall be effective on the date delivery is
attempted. Any notice or other communication under this Agreement may be given
on behalf of a party by the attorney for such party.

(a) The address of Optionor is 3221 S. Torrey Pines, Las Vegas, NV, 89146,
Attention: Paul W. Lowden

With a copy to

Kevin M. Hanratty, Corporate Counsel

Archon Corporation

4336 Losee Road, Suite 5

North Las Vegas, NV 89030

Facsimile Number: (702) 951-7349

and with a copy to

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Attn: Karen Bertero

Facsimile Number: (213) 229-6360

(b) The address of Optionee is 100 Congress Avenue, 20th Floor, Austin TX 78701,
Attention: Chris Milam, Facsimile Number: (512) 370-4013

 

23



--------------------------------------------------------------------------------

With a copy to

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY 10036

Attn: Ronald A. Fleming, Jr.

Facsimile Number: (212) 858 1500

and with a copy to

Kummer, Kaempfer, Bonner, Renshaw & Ferrario

3800 Howard Hughes Parkway, Suite 700

Las Vegas, NV 89109

Attn: Chris Kaempfer

Facsimile Number: (702) 796-7181

10.2 Arbitration

(a) If there arises any dispute, controversy or claim arising out of or relating
to this Agreement or the breach or alleged breach of this Agreement, whether
arising during the Option Term or thereafter (a “Claim”), the Claim shall be
settled at the request of any party to this Agreement by final and binding
arbitration conducted in the County of Clark, State of Nevada, administered by
and in accordance with the Comprehensive Arbitration Rules and Procedures of
JAMS or, if such rules no longer exist, the existing rules of practice and
procedure of JAMS (both sets of rules are collectively referred to as the “Rules
of JAMS”), and judgment upon any award rendered by the arbitrator may be entered
by any state or federal court having jurisdiction thereof. The arbitrator shall
be a retired Nevada or federal judge selected in accordance with the Rules of
JAMS. The arbitrator and not a jury will decide the dispute.

(b) The arbitrator in an arbitration proceeding shall have the power to grant
only the remedies available to Optionor or Optionee, as the case may be,
specified for such party in this Agreement, and, without limiting the foregoing,
shall not have the power to vary the provisions of this Agreement. The
arbitrator shall determine which is the prevailing party and shall include in
the award that party’s reasonable attorneys’ fees and expenses and the costs and
fees of arbitration, including the fees of JAMS.

(c) Except as otherwise required by law, the parties agree that the arbitration
procedure will be confidential, all conduct, statements, promises, offers, views
and opinions, oral or written, made during the arbitration by any party or a
party’s agent, employee or attorney will remain confidential and, where
appropriate, will be considered work product and privileged, and the existence
and the results of the arbitration will be maintained by the parties and their
respective agents, employees and attorneys as confidential at all times.

(d) Successor to JAMS. In the event that JAMS is no longer in existence at the
time that arbitration is requested, the dispute shall be submitted to
arbitration in accordance with the rules and procedures of the successor to JAMS
or, if there is no such successor, the matter shall be submitted to an
organization that consists of members similar to JAMS or its successor.

 

24



--------------------------------------------------------------------------------

10.3 [Intentionally Omitted.].

10.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

10.5 Construction. Optionor and Optionee acknowledge that each party has
reviewed and revised this Agreement and that the rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any document executed
and delivered by any party hereto in connection with the transactions
contemplated by this Agreement. The captions in this Agreement are for
convenience of reference only and shall not be used to interpret this Agreement.

10.6 Terms Generally. The defined terms in this Agreement shall apply equally to
both the singular and the plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The term “person” includes individuals, corporations,
partnerships, trusts, other legal entities, organizations and associations, and
any government or governmental agency or authority. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “approval,” “consent” and “notice” shall be deemed to be
preceded by the word “written.”

10.7 Further Assurances. From and after the date of this Agreement, Optionor and
Optionee agree to do such things, perform such acts, and make, execute,
acknowledge and deliver such documents as may be reasonably necessary or proper
and usual to complete the transactions contemplated by this Agreement and to
carry out the purpose of this Agreement in accordance with this Agreement,
including, without limitation, Optionee’s execution, acknowledgment and delivery
to Optionor of a proper quitclaim deed, substantially in the form attached
hereto as Exhibit D, with respect to the termination of this Agreement.

10.8 Partial Invalidity. If any provision of this Agreement is determined by a
proper court to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement and this Agreement shall remain in full force and effect without such
invalid, illegal or unenforceable provision so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

10.9 Waivers. No waiver of any provision of this Agreement or any breach of this
Agreement shall be effective unless such waiver is in writing and signed by the
waiving party and any such waiver shall not be deemed a waiver of any other
provision of this Agreement or any other or subsequent breach of this Agreement.

10.10 [Intentionally Omitted].

10.11 Assignment. This Agreement shall benefit and bind Optionor and Optionee
and their respective personal representatives, heirs, successors and assigns.
Optionee shall not have

 

25



--------------------------------------------------------------------------------

the right to transfer or assign its rights or obligations under this Agreement
without the prior written consent of Optionor; provided, however, that Optionee
shall have the right, without releasing Optionee from any obligation under this
Agreement, by giving notice to Optionor before the Closing Date, to assign this
Agreement to (i) any person or entity controlling, controlled by or under common
control with Optionee, in which event Optionor’s consent to such assignment
shall not be required, or (ii) to any other person or entity designated by
Optionee in such notice subject to Optionor’s consent which shall be withheld
only if such assignee is owned or controlled directly or indirectly by (A) any
person, group, entity or nation named on any list issued by the Office of
Foreign Assets Control of the United States Department of the Treasury pursuant
to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person, or (B) any person or entity of ill repute. If Optionor’s consent
is required, Optionor shall provide, or withhold, such consent pursuant to this
Paragraph 10.11 by giving written notice to Optionee within five (5) Business
Days following the date of Optionee’s assignment notice. For the purposes of
this Paragraph 10.11 “control” shall mean direct or indirect ownership of 50% or
more of all of the voting stock of a corporation or 50% or more of the legal or
equitable interest in any other business entity, or the power to direct the
operations of any entity (by equity ownership, contract or otherwise).

10.12 [Intentionally Omitted].

10.13 Miscellaneous. The Exhibits attached to this Agreement are made a part of
this Agreement. Time is of the essence of this Agreement. This Agreement may be
executed in counterparts, each of which shall be an original, but all of which
shall constitute one and the same Agreement. This Agreement may not be amended
or modified except by a written instrument signed by Optionor and Optionee. This
Agreement constitutes the entire and integrated agreement between Optionor and
Optionee relating to the purchase and sale of the Property and the Membership
Interest and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect to the purchase and sale of the
Property and/or the Membership Interest.

[Remainder of Page Intentionally Blank. Signatures on Following Page.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first hereinabove written.

 

OPTIONOR:

SAHARA LAS VEGAS CORP.,

a Nevada corporation

By:      Name:   Paul Lowden Title:   President OPTIONEE:

LVTI LLC,

a Delaware limited liability company

By:  

MLVT LLC,

a Delaware limited liability company,

its sole Member

  By:        Name:   Christopher Milam   Title:   its sole Member

GUARANTY

The undersigned hereby guarantees the performance of the obligations of Optionor
under the foregoing Option Agreement.

 

GUARANTOR:

ARCHON CORPORATION,

a Nevada corporation

By:      Name:   Paul Lowden Title:   President and CEO

 

27



--------------------------------------------------------------------------------

PRELIMINARY REPORT

 

EXHIBIT A



--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF OPTION

Sahara Las Vegas Corp.

3993 Howard Hughes Parkway, Suite 630

Las Vegas, Nevada 89109

LVTI LLC, a Delaware limited liability company (“Optionee”), hereby exercises
the Option in accordance with the Option Agreement (the “Option Agreement”)
dated June     , 2006, by and between Sahara Las Vegas Corp., a Nevada
corporation, and Optionee to purchase [SPECIFY ONE:][the Membership Interest,
and Optionee requests that the name of the limited liability company to be
formed pursuant to the Option Agreement have as its name “LVT LLC”, or, if that
name is not available, then any of the following names, which are listed in
order of preference: (1)             , (2)             , or
(3)             ][the Property]. The Closing Date shall be             , 200_
(which date is no earlier than sixty (60) days after the date of this notice and
no later than ninety (90) days after the date of this notice) or such other date
as the parties may agree in writing. This notice is given pursuant to Paragraph
1.3 of the Option Agreement.

Dated:                     , 200_.

                            [Signature]

EXHIBIT B



--------------------------------------------------------------------------------

RECORDED AT REQUEST OF AND

WHEN RECORDED MAIL TO:

Pillsbury Winthrop Shaw Pittman

P.O. Box 7880

San Francisco, CA 94120-7880

Attn: Robert C. Herr

MEMORANDUM OF OPTION

THIS MEMORANDUM, made as of                                     , 2006, by and
between Sahara Las Vegas Corp. a Nevada corporation (“Optionor”) and LVTI LLC, a
Delaware limited liability company (“Optionee”).

W I T N E S S E T H:

1. Upon and subject to the agreements, covenants and conditions set forth in the
unrecorded Option Agreement (the “Option Agreement”) of even date herewith by
and between Optionor and Optionee, Optionor hereby grants to Optionee the
exclusive and irrevocable right to purchase the real property (the “Real
Property”) in the County of Clark, State of Nevada, described in Exhibit A
attached hereto and made a part hereof. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Option Agreement

2. The term of the Option Agreement expires on the last day of the eighteenth
(18th) full calendar month following the date the Second Deposit is paid to
Optionor subject to an extension of up to thirty (30) days if Optionor fails to
provide the notice Optionor is required to provide pursuant to Paragraph 1.2 of
the Option Agreement.

3. The Option Agreement is, by this reference, incorporated in and made a part
of this Memorandum as if fully set forth herein. This Memorandum does not alter,
modify, amend or change in any way the Option Agreement and the Option Agreement
shall determine and govern the rights and duties of Optionor and Optionee with
respect to the Real Property under the Option Agreement.

4. This Memorandum may be executed in counterparts, each of which is an original
an all of which constitute one instrument.

IN WITNESS WHEREOF, Optionor and Optionee have executed this Memorandum as of
the date first hereinabove written.

[Signatures]

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT A

MEMORANDUM OF OPTION

All of the real property in the County of Clark, State of Nevada, described as
follows:

 

EXHIBIT C



--------------------------------------------------------------------------------

STATE OF             ,

  )         ) ss.      

County of                                 .

  )      

On                     , 2006, before me,                                  , a
Notary Public in and for the State of                     , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument, and acknowledged to me that he or she
executed the within instrument in his or her authorized capacity and that, by
his or her signature on the within instrument, the person or entity upon behalf
of which he or she acted executed the within instrument.

WITNESS my hand and official seal.

 

Signature                                             

(Seal)

 

EXHIBIT C



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Gibson, Dunn & Crutcher LLP

One Montgomery Street, 26th Floor

San Francisco, CA 94104

Attn: Erin L. Rothfuss, Esq.

QUITCLAIM DEED

For good and valuable consideration, the receipt and adequacy of which are
acknowledged, the undersigned,                                  (“Transferor”)
hereby remises, releases and forever QUITCLAIMS to
                                         (“            ”), all right, title and
interest Transferor has in, under and to that certain real property located in
Clark County, Nevada, described in the attached Exhibit A and incorporated by
reference herein.

Executed this              day of                     , 200    .

TRANSFEROR:

[signature]

[Attach legal description]

 

EXHIBIT D



--------------------------------------------------------------------------------

STATE OF             ,

  )         ) ss.      

County of                                 .

  )      

On                     , 2006, before me,                                  , a
Notary Public in and for the State of                     , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument, and acknowledged to me that he or she
executed the within instrument in his or her authorized capacity and that, by
his or her signature on the within instrument, the person or entity upon behalf
of which he or she acted executed the within instrument.

WITNESS my hand and official seal.

 

Signature  

 

   (Seal)   

 

EXHIBIT D



--------------------------------------------------------------------------------

Recording Requested By And

When Recorded Return To:

Gibson, Dunn & Crutcher LLP

One Montgomery Street, 26th Floor

San Francisco, CA 94104

Attn: Erin L. Rothfuss, Esq.

CONFIRMATION OF TERMINATION OF OPTION AGREEMENT

THIS CONFIRMATION OF TERMINATION OF OPTION AGREEMENT (“Confirmation of
Termination”) dated as of                     , 20    , is made by and between
                                         (“Optionor”) and
                                         (“Optionee”).

RECITALS

WHEREAS, Optionor and Optionee have entered in that certain Option Agreement
(“Agreement”) dated as of June     , 2006;

WHEREAS, Optionor and Optionee have executed, acknowledged and recorded on
                    , 2006, in the Official Records of the County of Clark,
State of Nevada, that certain Memorandum of Agreement, Book #
                     Document #                     , providing notice of the
Agreement;

WHEREAS, the Agreement has terminated.

WHEREAS, Optionor and Optionee wish to provide notice of the termination of the
Agreement by recording this Confirmation of Termination of Option Agreement in
the Official Records of the County of Clark, State of Nevada;

WHEREAS, capitalized terms that are used but not otherwise defined in the
Memorandum shall have the meanings given such terms in the Agreement;

NOW, THEREFORE, in consideration of the foregoing, Optionee hereby declares as
follows:

1. Termination Of Agreement. Optionor and Optionee hereby declare that the
Agreement is terminated as of the date of recordation of this Confirmation of
Termination of Agreement, and, accordingly, Optionee hereby irrevocably remises,
releases and forever discharges any right, title and interest Optionee may have
to the real property described in Exhibit A to this Agreement.

IN WITNESS WHEREOF, Optionor and Optionee have executed this Confirmation of
Termination of Agreement as of the date and year first written above.

[signature]

 

EXHIBIT E



--------------------------------------------------------------------------------

STATE OF                     ,   )               ) ss.
County of                                 .               )

On                     , 2006, before me,
                                                             , a Notary Public
in and for the State of                     , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument, and acknowledged to me that he or she
executed the within instrument in his or her authorized capacity and that, by
his or her signature on the within instrument, the person or entity upon behalf
of which he or she acted executed the within instrument.

WITNESS my hand and official seal.

 

Signature   

 

   (Seal)

 

EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

All of the real property in the County of Clark, State of Nevada, described as
follows:

 

EXHIBIT E



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

GRANT, BARGAIN, SALE DEED

                                         , a
                                        , as “Grantor”, for a valuable
consideration, the receipt of which is hereby acknowledged, does hereby Grant,
Bargain, Sell and Convey to                                         , a
                                        , as “Grantee”, all that real property
situated in the County of Clark, State of Nevada, described on Exhibit A
attached hereto (the “Land”) and incorporated herein by this reference.

SUBJECT TO:

1. General and special taxes and assessments for the current fiscal tax year and
any and all unpaid bonds and/or assessments.

2. All covenants, conditions, restrictions, reservations, rights, right-of-way
and easements recorded against the Land prior to or concurrently with this Deed,
and all other matters of record or apparent.

Together with all and singular tenements, hereditaments, and appurtenances
thereunto belonging or in any wise appertaining, and the reversion and
reversions, remainder and remainders, rents, issues, and profits thereof.

IN WITNESS WHEREOF, Grantor has caused its name to be affixed hereto and this
instrument to be executed by the undersigned.

Dated as of                     , 2006.

[signature]

 

EXHIBIT F



--------------------------------------------------------------------------------

EXHIBIT A

GRANT, BARGAIN, SALE DEED

All of the real property in the County of Clark, State of Nevada, described as
follows:

 

EXHIBIT F



--------------------------------------------------------------------------------

STATE OF                     ,   )               ) ss.
County of                                 .               )

On                     , 200_, before me,
                                        , a Notary Public in and for the State
of Nevada, personally appeared                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument, and
acknowledged to me that he or she executed the within instrument in his or her
authorized capacity and that, by his or her signature on the within instrument,
the person or entity upon behalf of which he or she acted executed the within
instrument.

WITNESS my hand and official seal.

 

Signature  

 

   (Seal)   

 

EXHIBIT F



--------------------------------------------------------------------------------

OPTIONOR’S CLOSING CERTIFICATE

For valuable consideration, receipt of which is acknowledged, Sahara Las Vegas
Corp., a Nevada corporation (“Optionor”) hereby certifies to LVTI LLC, a
Delaware limited liability company (“Optionee”) that all representations and
warranties made by Optionor in Paragraph 6.1 of the Option Agreement dated
June                    , 2006, by and between Optionor, and Optionee (the
“Option Agreement”) are true and correct on and as of the date of this
Certificate. This Certificate is executed by Optionor and delivered to Optionee
pursuant to the Option Agreement.

Dated:                     , 200  .

[Signatures of Sahara Corp.]

 

EXHIBIT G



--------------------------------------------------------------------------------

OPTIONEE’S CLOSING CERTIFICATE

For valuable consideration, receipt of which is acknowledged, LVTI LLC, a
Delaware limited liability company (“Optionee”), hereby certifies to Sahara Las
Vegas Corp., a Nevada corporation (“Optionor”) that all representations and
warranties made by Optionee in Paragraph 6.2 of the Option Agreement (the
“Option Agreement”) dated June __, 2006, by and between Optionor and Optionee
are true and correct on and as of the date of this Certificate. This Certificate
is executed by Optionee and delivered to Optionor pursuant to the Option
Agreement.

Dated:                     , 200  .

[Signature]                                         

 

EXHIBIT H



--------------------------------------------------------------------------------

CERTIFICATE OF NON FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by                                         , a
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor is not a disregarded entity as defined in Income Tax Regulations
section 1.1445-2(b)(2)(iii).

3. Transferor’s U.S. employer identification number is             ; and

4. Transferor’s office address is             .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated:                     , 200  .

[Signature]

 

EXHIBIT I



--------------------------------------------------------------------------------

NOTICE OF ARCHON MAILING

For valuable consideration, receipt of which is acknowledged, Sahara Las Vegas
Corp., a Nevada corporation (the “Optionor”), hereby certifies to LVTI LLC (the
“Optionee) under the Option Agreement dated June __, 2006, between Optionor and
Optionee (the “Option Agreement”) that the Information Statement on Schedule 14C
referred to in the Option Agreement has been mailed to stockholders of Archon
Corporation . This Certificate is executed by Optionor and delivered to Optionee
pursuant to the Option Agreement.

[SIGNATURE]                                         

 

EXHIBIT J



--------------------------------------------------------------------------------

ASSIGNMENT OF LIMITED LIABILITY COMPANY MEMBERSHIP INTEREST

THIS ASSIGNMENT (the “Assignment”) is made and entered into as of
                    , 200_ by and between SAHARA LAS VEGAS CORP., a Nevada
corporation (the “Assignor”), and LVTI LLC, a Delaware limited liability company
(the “Assignee”).

W I T N E S S E T H :

WHEREAS, the Assignor is the sole member of                      LLC, a Delaware
limited liability company (“         LLC”), and owns the entire membership
interest in                      LLC (the “Membership Interest”) as the sole
member of          LLC under the laws of the State of Delaware and pursuant to
that certain Limited Liability Company Agreement of          LLC, a Delaware
limited liability company, dated as of                      , 2006 (the “LLC
Agreement”), which Membership Interest is evidenced by Certificate No. 1 issued
by New LLC to Optionor;

WHEREAS, the Assignor desires to transfer all of its right, title and interest
in and to the Membership Interest (the interest to be transferred, the
“Interest”) to the Assignee; and

WHEREAS, Assignor is the fee simple owner of certain real property in County of
Clark, State of Nevada, commonly known as the 2600 Las Vegas Boulevard South,
described in that certain Preliminary Title Report, bearing Order No. 601181-LJJ
dated as of March 30, 2006, prepared by Stewart Title Company of Nevada,
together with all buildings, structures, improvements, machinery, fixtures and
equipment affixed or attached to such real property and all easements and rights
appurtenant to such real property.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor and the Assignee agree as
follows:

1. The recitals hereto are true and correct.

2. The Assignor hereby delivers the Certificate No. 1, and sells, conveys,
assigns and transfers all of its right, title and interest in and to the
Interest to the Assignee, free and clear of all liens, rights or claims of
others, to have and to hold the Interest unto Assignee, and the legal
representatives, successors and assigns of Assignee, forever.

3. This Assignment will be construed in accordance with, and be governed by, the
laws of the State of Delaware.

4. The Assignee hereby assumes the position of the sole member of
                     LLC from and after the date hereof.

5. This Assignment may be executed in counterparts, including facsimile
counterparts, each of which will be deemed to be an original and all of which
are one and the same assignment, but all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Assignment by facsimile transmission shall be effective delivery of a
manually executed counterpart of this Assignment.

EXHIBIT K



--------------------------------------------------------------------------------

6. This Assignment is being entered into pursuant to the terms and provisions of
that Option Agreement, dated                          , 2006, by and between
Assignee and Assignor.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the date first above written.

 

 

 

ASSIGNOR:

SAHARA LAS VEGAS CORP.,

a Nevada corporation

By:      Name:      Title:      ASSIGNEE

LVTI LLC,

a Delaware limited liability company

By:      Name:      Title:     

EXHIBIT K